DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election without traverse filed July 26, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-5, 7-9, 1, 12, and 14, drawn to an antigen binding protein, a composition thereof, a nucleic acid comprising a nucleotide sequence encoding said protein, or a specified part thereof, and an expression vector comprising said nucleic acid.
	Additionally, Applicant has elected the species of the invention in which the antigen binding protein comprises a heavy chain variable domain comprising a CDR1, a CDR2 and a CDR3 having the amino acid sequences of SEQ ID NO: 145, SEQ ID NO: 173, and SEQ ID NO: 212, respectively, and a light chain variable domain comprising a CDR1, a CDR2 and a CDR having the amino acid sequences of SEQ ID NO: 13, SEQ ID NO: 60, and SEQ ID NO: 105, respectively.
	As Applicant has noted the disclosed antibody designated A5 comprises a heavy chain variable domain comprising a CDR1, a CDR2 and a CDR3 having the amino acid sequences of SEQ ID NO: 145, SEQ ID NO: 173, and SEQ ID NO: 212, respectively, and a light chain variable domain comprising a CDR1, a CDR2 and a CDR having the amino acid sequences of SEQ ID NO: 13, SEQ ID NO: 60, and SEQ ID NO: 105, respectively.
	According to claim 1, the invention is an antigen binding protein comprising an amino acid sequence selected from the group consisting of:	
	(a) a light chain CDR3 sequence selected from the group consisting of:
			(i) a light chain CDR3 sequence that differs by no more than a total of two amino acid additions, substitutions, and/or deletions from a CDR3 sequence selected from the group consisting of the light chain CDR3 sequences of A1 to A11; and
		(ii) QQAX8SFPLT (SEQ ID NO: 251); and

		(i) a heavy chain CDR3 sequence that differs by no more than a total of three amino acid additions, substitutions, and/or deletions from a CDR3 sequence selected from the group consisting of the heavy chain CDR3 sequences of A1 to A27;
		(ii) GGGIX12VADYYX13YGMDV (SEQ ID NO: 255); and
		(iii) DX21GX22SGWPLFX23Y (SEQ ID NO: 259); wherein
X8 is an N residue or a D residue;
X12 is a P residue or an A residue;
X13 is a Y residue or an F residue;
X21 is a G residue or an R residue;
X22 is an S residue or a T residue; and
X23 is an A residue or a D residue;
and wherein said antigen binding protein specifically binds to TSLP.
	Given the election of species, then, the claims are herein drawn to an antigen binding protein comprising an amino acid sequence comprising a light chain CDR3 sequence that differs by no more than a total of two amino acid additions, substitutions, and/or deletions from the CDR3 of SEQ ID NO: 105 or an amino acid sequence comprising a heavy chain CDR3 sequence that differs by no more than a total of three amino acid additions, substitutions, and/or deletions from the CDR3 of SEQ ID NO: 212.  Thus the claims are drawn, not to the antibody designated A5, but rather to an antigen binding protein (e.g., an antibody) that having a structure that resembles in part that of antibody A5 in that it must comprise an amino acid sequence that differs by no more than a total of two amino acid additions, substitutions, and/or deletions from the CDR3 of SEQ ID NO: 105 or an amino acid sequence that differs by no more than a total of three amino acid additions, substitutions, and/or deletions from the CDR3 of SEQ ID NO: 212.   

2.	Claims 1-5, 7-9, 11, 12, 14, 18, 19, 22, and 34-36 are pending in the application.  Claims 18, 19, 22, and 34-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, .

3.	Claims 1-5, 7-9, 11, 12, and 14 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed November 21, 2019 has been considered.  An initialed copy is enclosed.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-5, 7-9, 11, 12, and 14 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely May 5, 2019.

Specification
6.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/014,828.  The prior filed application has since issued as U.S. Patent No. 10,287,348; yet the specification does not properly indicate the status of this application.  


7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Sepharose™; see, e.g., page 54 of the substitute specification filed November 21, 2019.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
8.	Claims 1-5, 7-9, 11, 12, and 14 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention of Group I.
Notably Applicant was advised at page 9 of the Office action mailed January 27, 2021 that “[upon] the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141” and at page 5 that the claims shall be restricted, if no generic claim is finally held to be allowable, to the single disclosed species elected for prosecution on the merits.

9.	Claim 1 is objected to because of the omission of the conjunction “and” between the recitations of (i) and (ii), which are the members of the group referred to by the recitation of (a).
	Appropriate correction is required.

10.	Claim 2 is objected to because of the omission of the conjunction “and” between the recitations of (ii) and (iii), which are second and third members of the group referred to by the recitation of (a).
	Appropriate correction is required.

11.	Claim 2 is objected to because of the omission of the conjunction “and” between the recitations of (ii) and (iii), which are second and third members of the group referred to by the recitation of (b).
	Appropriate correction is required.

12.	Claim 2 is objected to because of the omission of the conjunction “and” between the recitations of (c) and (d).
	Appropriate correction is required.

13.	Claim 3 is objected to because of the omission of the conjunction “and” between the recitations of (ii) and (iii), which are second and third members of the group referred to by the recitation of (a).
	Appropriate correction is required.

14.	Claim 4 is objected to because of the omission of the conjunction “and” between the recitations of (ii) and (iii), which are second and third members of the group referred to by the recitation of (a).
	Appropriate correction is required.

15.	Claim 4 is objected to because of the omission of the conjunction “and” between the recitations of (ii) and (iii), which are second and third members of the group referred to by the recitation of (b).
	Appropriate correction is required.

16.	Claim 4 is objected to because of use of the conjunction “or” between the 1
	Appropriate correction is required.

17.	Claim 1 is objected to because of the following apparent typographical errors:
	(a)	“[…] AI to AII […]”, as opposed to “A1 to A11” (as it is believed that the claim refers to the light chain CDR3 sequences of antibodies designated A1, A2, A3, etc., which are depicted in Figure 1A);
	(b)	“[…] AI to A27 […]”, as opposed to “A1 to A27” (as it is believed that the claim refers to the heavy chain CDR3 sequences of antibodies designated A1, A2, A3, etc., which are depicted in Figure 2A);
	(c)	“[…] QQAX8SFPLT […]”, as opposed to “QQAX8SFPLT”;
	(d)	“[…] Xi2 is a P residue […]”, as opposed to “X12 is a P residue”; and
	(e)	“[…] Xi3 is a Y residue […]”, as opposed to “X13 is a Y residue”.
	Appropriate correction is required.

18.	Claim 2 is objected to because of the following apparent typographical errors:  
(a)	“CDRI” (as opposed to “CDR1”) in lines 3, 4, 5, 13, 14, and 15;
(b)	“X15Xi6YMX17” (as opposed to “X15X16YMX17”; and
(c)	“WrNPNSGGTNXi8X19X2OKFQG” (as opposed to “WINPNSGGTNX18X19X20KFQG”).
Appropriate correction is required.

19.	Claim 3 is objected to because of the following apparent typographical errors:  
(a)	“CDRI” (as opposed to “CDR1”) in lines 3 and 7; and
(b)	“AI –AII” (as opposed to “A1 – A11” in line 7.
Appropriate correction is required.

20.	Claim 9 is objected to because of the apparent misspelling of the term “IgG1” as “IgGI” in line 6.
	Appropriate correction is required.

21.	Claim 9 is objected to because the claim recites, “[…] a tendency to for intra H-chain disulfide bonds”.
	Appropriate correction is required.

22.	Claim 9 is objected to because of the misspelling of “an” as “and” before each of “IgE”, “IgM”, IgG1”, “IgG2”, “IgG3”, and “IgG4”.
	Appropriate correction is required.

23.	Claim 9 is objected to because of the omission of “an” before “IgG4 antibody having at least one mutation […]”.
	Appropriate correction is required.

24.	Claims 1-5, 7-9, 11, 12, and 14 are objected to because claims recite the antigen binding protein comprises light chain CDR3 sequences selected from “A1 to A11” and/or heavy chain CDR3 sequences selected from “A1 to A27” or more particularly a light chain variable domain sequence selected from “L1-L27” and/or a light chain variable domain sequence selected from “H1-L27”.  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s) (Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	It is suggested that this issue may best be remedied by amending claims to recite the antigen binding protein comprises a light chain CDR3 comprising SEQ ID NO: 105 and/or a heavy chain CDR3 comprising SEQ ID NO: 212 or more particularly a light chain variable domain comprising SEQ ID NO: 363 and/or a heavy chain variable domain 2

Claim Rejections - 35 USC § 112
25.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

26.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

27.	Claim 1-5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-5, 7-9, 11, 12, and 14 are indefinite for the following reasons:
(a)	The claims are drawn to an antigen binding protein, which is capable of specifically binding to “TSLP”.  
According to the disclosure in Table 1 at page 7 of the specification, “TSLP” is an acronym used to refer to a polypeptide having the designation “thymic stromal lymphopoietin”.
The use of the designation “thymic stromal lymphopoietin” or “TSLP” as the sole means of identifying the polypeptide(s) to which the claimed invention must bind renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designation to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. 

Notably, too, the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene3; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)4.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “TSLP” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met.
In this instance, in particular, because the claims are drawn to structural variants of a disclosed antibody having the designation “A5”, the identity of the polypeptide to which the claimed invention binds must be clearly indicated so as to make it possible to determine whether any given antigen binding protein having the structural features recited 
Then, while the specification discloses examples of “TSLP polypeptides”, which include, for example, polypeptides comprising the amino acid sequences of SEQ ID NO: 2, SEQ ID NO: 373, and SEQ ID NO: 375 (see page 6 of the specification), the claims are not necessarily limited to antigen binding proteins that are capable of binding to any of these particular polypeptides.
Here, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
	(b)	Claim 4 is indefinite because the claim recites, “a sequence of amino acids encoded by a polynucleotide sequence that hybridizes under moderately stringent conditions to the complement of a polynucleotide consisting of a light chain variable domain sequence of L1-L27”.  A “light chain variable domain” is a polypeptide (or a portion of polypeptide) and it follows that “a light chain variable domain sequence” is an amino acid sequence, not a nucleotide sequence; therefore it is not clear how the claim should be construed. 
	(c)	Claim 4 is indefinite because the claim recites, “a sequence of amino acids encoded by a polynucleotide sequence that hybridizes under moderately stringent conditions to the complement of a polynucleotide consisting of a heavy chain variable domain sequence of H1-H27”.  A “heavy chain variable domain” is a polypeptide (or a portion of polypeptide) and it follows that “a heavy chain variable domain sequence” is an 
	(d)	Claim 4 is indefinite because the claim in drawn in part to an antigen binding protein according to claim 1, which comprises a sequence of amino acids encoded by a polynucleotide sequence that hybridizes under “moderately stringent conditions” to another polynucleotide.  The specification fails to define these conditions under which the hybridization must occur and it cannot be ascertained which conditions are considered “moderately stringent” and which conditions are not.  It follows then that the claim cannot be unambiguously construed, but the metes and bounds of the subject matter could vary considerably depending upon which conditions are used.  To be clear, it is understood that hybridization will or will not occur, or will occur to varying extents, depending upon the conditions under which a candidate nucleic acid molecule encoding the sequence of amino acids and a nucleic acid molecule comprising the complement of a nucleotide sequence encoding the light chain variable domain sequence of L5 (or a nucleic acid molecule comprising the complement of a nucleotide sequence encoding the heavy chain variable domain sequence of H5) are placed in contact with one another.  Under conditions that are relatively less “stringent”, hybrid formation occurs more promiscuously, such that a nucleic acid molecule comprising a nucleotide sequence that is only partially identical to the complement of the nucleotide sequence encoding the light chain variable domain sequence of L5 (the complement of the nucleotide sequence encoding the heavy chain variable domain sequence of H5) might anneal (pair) with a nucleic acid encoding the light chain variable domain sequence of L5 (or the heavy chain variable domain sequence of H5); however, under conditions that are relatively more stringent, the candidate nucleic acid might not anneal with a nucleic acid molecule comprising the complement of the nucleotide sequence encoding the light chain variable domain sequence of L5 (or the heavy chain variable domain of H5) unless it comprises a nucleotide sequence that is fully complementary to the complement of the nucleotide sequence encoding the light chain variable domain sequence of L5 (or the heavy chain variable domain of H5).  Therefore, the hybridizing conditions effectively define the subject matter that is encompassed by the claim, thereby delineating the metes and bounds of the invention; if these conditions are not expressly defined by the specification 
	(e)	Claim 7 is indefinite because the claim recites, “the binding protein binds to TSLP with substantially the same Kd as a reference antibody”.  It cannot be ascertained how similar the affinity of the binding protein must be to that of the selected reference antibody if it is to be regarded as the part of the invention.  Notably the specification does not expressly define the term “substantially the same” and moreover it appears not to provide any indication as to how it might be determined if any given binding protein having the structural features recited by the claims is a binding protein having the requisite binding affinity for TSLP.  Thus, it would seem that any interpretation of the claims must be subjective and the metes and bounds of the subject matter encompassed by the claim may vary depending upon one’s perspective.
	(f)	Claim 7 uses the designations “A2”, “A3”, “A4”, and “A5” as the sole means of identifying the reference antibodies to which the claim refers.  The use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies.
Here again Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In this case, it is important that the identity of the particular antibody to which the claim is directed be established because the claimed antigen binding protein must have an affinity for TSLP that is substantially the same as that of the antibody and therefore the claimed invention cannot be practiced without the antibody.  This is because without the antibody it cannot be determined whether any given antigen binding protein has the 5  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby.  
	(g)	Claim 8 is indefinite because the claim recites, “according to the primary cell OPG assay”.  The specification does not appear to describe this particular assay and it is therefore not clear to which assay the claim is directed.  If it cannot be ascertained to which assay the claim is directed it is not possible to determine if any given antigen binding protein according to claim 1 inhibits TSLP activity with the same IC50 as the selected reference antibody.
	(h)	Claim 8 uses the designations “A2”, “A3”, “A4”, and “A5” as the sole means of identifying the reference antibodies to which the claim refers.  As explained above, the use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies.  Here, if the identity of the particular antibody to which the claim is directed is unknown the claimed invention cannot be practiced.  This is because without the antibody it cannot be determined whether any given antigen binding protein has the requisite ability to inhibit TSLP activity.

	(j)	Claim 12 recites the limitation, “the antigen binding agent of claim 5”.  Claim 5 is not drawn to an antigen binding agent; rather claim 5 is drawn to an antigen binding protein.  It is therefore not clear to which antigen binding agent claim 12 refers or how claim 12 should be construed.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject 
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention6.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

28.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

29.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor 

30.	Claims 1-5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are herein drawn or directed to any of a plurality of substantially disparate “antigen binding proteins” capable of specifically binding to TSLP, wherein each comprises at the very least a light chain CDR3 comprising an amino acid sequence that differs from SEQ ID NO: 105 by no more than a total of two amino acid additions, substitutions, and/or deletions or a heavy chain CDR3 comprising an amino acid sequence that differs from SEQ ID NO: 212 by no more than a total of three amino acid additions, substitutions, and/or deletions.
This application describes with particularity an antibody having the designation “A5”, which comprises a heavy chain variable domain comprising complementary determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 145, 173, and 212 and a light chain variable domain comprising the amino acid sequences of SEQ ID NOs: 13, 60, and 105 (see, e.g., Figure 1A and 2B).
The claims are not drawn to this particularly described antibody; rather the claims are drawn to something else entirely, namely “an antigen binding protein”, which according to the disclosure is “a protein capable of binding to an antigen and, optionally, a scaffold or framework portion that allows the antigen binding portion to adopt a conformation that promotes binding of the antigen binding protein to the antigen” (page 10 of the substitute specification).  This might be an antibody but it might not be; in fact according to the disclosure it might be a derivative of an antibody or an analog of an antibody.  It might be “artificial” or “wholly synthetic” and apparently may not be comprised solely of a polypeptide backbone since, for example, according to the disclosure at page 10 it might comprise other materials such as a biocompatible polymer.
Then, even if the “antigen binding protein” were necessarily an antibody having a canonical structure (e.g., the structure of an IgG1 molecule), the claimed invention is not the particularly described antibody designated A5 – this is because it has a structure that 
It cannot be presumed that any given protein comprising, for example, an amino acid sequence that differs from SEQ ID NO: 212 by one, two, or three amino acid substitutions, deletions, and/or insertions will be found to be capable of specifically binding to TSLP.  In fact it is much more likely than not, particularly since the claimed invention is not necessarily an antibody, that most proteins having the structural features that are specified by the claims will not be found to have the requisite function (i.e., most proteins having the structural features recited by the claims will not be found to be capable of specifically binding to TSLP).
In large part the claims merely serve to bid one skilled in the art to finish the inventive process by discovering which proteins having the structural features recited by the claims are those that are capable of specifically binding to TSLP.  
It cannot be predicted which proteins having the structural features recited by the claims are those that are capable of specifically binding to TSLP; rather the identities of these proteins must be determined empirically.      
It does not appear that the specification adequately describes with any of the requisite clarity and particularity at least a substantial number of the claimed antigen binding proteins that have the structural features recited by the claims, which have been found to exhibit the ability to specifically bind to a TSLP polypeptide.  
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Even if the claimed invention were necessarily an antibody having a canonical structure (e.g., the structure of an IgG1 molecule), because its structure may differ so substantially from that of the disclosed antibody having the designation A5, it cannot be presumed to be capable of specifically binding to TSLP.  
Besides, even if it were possible to identify at least a substantial number of the claimed plurality of antigen binding proteins by empirically testing, Applicant is reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Moreover, Applicant is reminded that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  

Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances (e.g., antigen binding proteins) by only their functional activity, e.g., the ability to bind to TSLP, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antigen binding protein having the structural features recited by the claims, which are found to be capable of specifically binding to TSLP; without the antigen binding protein, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Here, due to the fact that the structures of the antigen binding proteins are only partially described, the skilled artisan cannot immediately envisage, recognize or distinguish at least a substantial number of the claimed plurality, which have or retain the ability to specifically bind to TSLP.  This is in part because there is no correlation between any one particularly identifying structural feature, which is shared by members of the claimed plurality of antigen binding proteins, and their common ability to specifically bind to TSLP.  Moreover, even if the claimed antigen binding protein were necessarily an antibody, which is not the case, it cannot be presumed that an antibody comprising, for example, a heavy chain variable domain comprising a CDR2 comprising SEQ ID NO: 173 but which otherwise has a structure that is substantially different from that of antibody A5 will have or retain the ability to bind to TSLP.  This is because the skilled artisan cannot predict the consequence of alterations in the structure of an antibody’s primary structure by amino acid sequence substitutions, insertions or deletions, particularly within the complementarity determining regions, upon the variant’s antigen binding specificity. 
In support of this conclusion it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of 
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced relatively early in the development of the art by Rudikoff et al. (supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon7.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA; see entire document (e.g., the abstract).  Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by the disclosure, for example, of Casset et al. (Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant 
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Holm et al. (Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR 8  
Even if the objective were to optimize the ability of antibody A5 to specifically bind to TSLP, which is not actually the case here, it has been found that while particular amino acid substitutions within the amino acid sequences of one or another CDR of an antibody result in increased antigen binding affinity, the structural alterations cause thermodynamic instability.  As Julian et al. (Sci. Rep. 2017; 7:  45259; pp. 1-13) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily predicted whether one or two or three or more amino acid substitutions in one or more CDRs of a given antibody will produce a variant that has or retains the ability of the parent antibody to bind to an antigen and in general the consequence of amino acid sequence variance must be determined by empirical testing.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

 Here, the claims represent only a fence that surrounds a plurality of antigen binding proteins (e.g., antibodies), which are only partially described in terms of structure, but which nevertheless must specifically bind to TSLP.  The fact that Applicant has described antibody A5 is of little import in this case since the claims are not drawn to this particular antibody, but are instead drawn to antigen binding proteins (e.g., antibodies) that only very slightly resemble a relatively small portion of antibody A5. 
	 Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could test a plurality of structurally disparate antibodies, which might be encompassed by the claims, to determine which have the requisite functional characteristics of the claimed antigen binding protein, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antigen binding proteins (e.g., antibodies) would be left for subsequent inventors to complete.
At best, given the disclosure, it might only seem obvious to try to find an antigen binding protein (e.g., an antibody), which has the requisite structural features and is found to be capable of specifically binding to TSLP, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Turning to one other issue before concluding, claim 9 is drawn to an antigen binding protein according to claim 1, which is an IgG4 antibody having at least one mutation in the hinge region that alleviates a tendency of an IgG4 antibody to form intra-heavy chain disulfide bonds.  The plurality of mutations that are made to the IgG4 antibody such that this tendency is alleviated is not described with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the claimed invention9 and therefore it is submitted that the claim merely bids one skilled in the art to finish the inventive process by discovering which mutations can be made with the hinge region to alleviate the tendency. 
In summary, then, it is submitted that in this case because the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed antigen binding proteins, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

31.	Claims 1-5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a monoclonal antibody that specifically binds to a TSLP polypeptide comprising the amino acid sequence of SEQ ID NO: 2, wherein said antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 145, 173, and 212 and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NOs: 13, 60, and 105, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and 10), it cannot be practiced without undue experimentation.
To reiterate a very important point, the claimed invention is not an antibody;11 rather it is something else, namely “an antigen binding protein”, which according to the disclosure is “a protein capable of binding to an antigen and, optionally, a scaffold or framework portion that allows the antigen binding portion to adopt a conformation that promotes binding of the antigen binding protein to the antigen” (page 10 of the substitute specification).  This might be an antibody but it might not be; in fact according to the disclosure it might be a derivative of an antibody or an analog of an antibody.  It might be “artificial” or “wholly synthetic” and apparently may not be comprised solely of a polypeptide backbone since, for example, according to the disclosure at page 10 it might comprise other materials such as a biocompatible polymer.  There is an assertion that regardless of the composition and structure of the claimed “antigen binding protein”, if the one or more CDRs of which it is comprised (e.g., a heavy chain CDR3 comprising SEQ ID NO: 212) is present and stabilized within the three-dimensional structure thereof, it will be capable of specifically binding to TSLP; yet there is no reasonable amount of factual evidence disclosed by the specification to support this assertion.  To the contrary, it is known that it is not just any protein comprising the amino acid sequence of SEQ ID NO: 212, for example, which is capable of binding to TSLP.  Therefore it is submitted that in large part the specification does little more than state a hypothesis and propose testing to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Even if the claimed invention were necessarily an antibody, because the antibody has a structure that differs substantially from that of the disclosed antibody having the designation “A5”, which is shown to be capable of binding to TSLP, it is submitted that it cannot be presumed a priori that any given antibody comprising, for example, a heavy chain variable domain comprising a CDR3 having an amino acid sequence that differs from SEQ ID NO: 212 by one, two, or three amino acid substitutions, deletions, and/or insertions will have or retain the ability of antibody A5 to bind to this same antigen.  This is because, as explained in the rejection above, the art is highly unpredictable and the consequence of structural alterations, particularly within the CDRs, upon the ability of a given antibody to specifically bind to an antigen cannot be presumed but must be determined by empirical testing.  Here, as explained in the above rejection, there appears to be little if any guidance or direction disclosed by this application, which indicates which amino acids may be replaced, and by which other amino acids, within the primary structures of the CDRs of antibody A5 without adversely affecting the ability of the resultant variant to bind to TSLP.

While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be practiced.12
Accordingly in this instance the only way for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., by making changes to one or more CDRs of antibody A5 and then screening the resultant structural variants to determine which, if any, have the capability of specifically binding to TSLP.  In any case, for practice of the claimed invention, the required experimentation would take a substantial amount of time and effort and may in the end prove to be a daunting task.
Here Applicant is reminded that in deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify or create an “antigen binding protein” having the requisite structural features according to the claims, which is capable of binding to TSLP; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
32.	No claim is allowed.

33.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643 
                                                                                                                                                                                                      	
slr
November 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because (b) and (c) are members of a Markush group “or” should be deleted and replaced with “and”.
        2 As noted above Applicant has elected the species of the invention in which the antigen binding protein comprises a heavy chain variable domain comprising a CDR1, a CDR2 and a CDR3 having the amino acid sequences of SEQ ID NO: 145, SEQ ID NO: 173, and SEQ ID NO: 212, respectively, and a light chain variable domain comprising a CDR1, a CDR2 and a CDR having the amino acid sequences of SEQ ID NO: 13, SEQ ID NO: 60, and SEQ ID NO: 105, respectively.  According to Figures 1A and 2B, the antibody designated “A5” is an antibody having the structure of the elected species of the invention and according to the disclosure at page 23 of the specification this antibody comprises a light chain variable domain comprising SEQ ID NO: 363 and a heavy chain variable domain comprising SEQ ID NO: 361.
        
        3 As an example, it is known that alternative splicing of the gene encoding human “TSLP” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “TSLP”. See, e.g., https://www.ncbi.nlm.nih.gov/gene/85480 and Harada et al. (Am. J. Respir. Cell. Mol. Biol. 2009 Mar; 40 (3): 368-74) (see entire document; e.g., the abstract).
        
        4 In this instance, it appears “TSLP” is a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, rat, chimpanzee, baboon, dog, cat, pig, horse, and walrus.  To which one or more of these polypeptides are the claims directed?  Presumably the antibody designated “A5” does not bind to every one of these structurally disparate proteins and it follows that the claimed antigen binding proteins, which are structural variants of antibody A5, will not likely be found to bind to any and all of the different “TSLP” polypeptides that occur in different animals.
        5 If the specification discloses the affinity of each of these particular reference antibodies (e.g., A5) for a TSLP polypeptide, it is suggested that this issue may be resolved by amending claim 7 to recite the claimed antigen binding protein has a KD equal to that of one or more of the reference antibodies (e.g., A5).
        6 See M.P.E.P. § 2172 (II).
        7 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        8 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        9 Notably, too, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  It follows then that although the substitute specification discloses at page 39 that Bloom et al. describes point mutations that can be made in the hinge region of an IgG4 molecule to alleviate a tendency thereof to form intra-heavy chain disulfide bonds, which can lead to heterogeneity, it is improper to read limitations into the claims by presuming that the mutations referred to therein are those described by Bloom et al.  Besides, Applicant is reminded that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  So, if it is Applicant’s intention that the description by Bloom et al. of particular point mutations within the hinge region of an IgG4 molecule be relied upon to describe and enable the practice of the claimed invention, Applicant should amend the specification to include the material incorporated by reference.  The amendment must be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
        10 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        11 Moreover the claimed invention is not the disclosed antibody having the designation “A5” since, for example, the claimed invention comprises a heavy chain or light chain CDR3 sequence that differs from the amino acid sequence of the corresponding CDR of antibody A5. 
        12 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), Court Opinion.